PER CURIAM.
On this appeal we are asked to consider whether the Tax Court erred in its determination that plaintiff United States Postal Service (Postal Service) and defendant Town of Kearny (Kearny) settled their dispute concerning the tax assessment of the Postal Service’s North Jersey General Mail Handling Facility before the Hudson County Board of Taxation. The Tax Court found that the parties voluntarily entered into a settlement agreement and that it, therefore, lacked jurisdiction to hear the appeals filed by the Postal Service.
On appeal the Postal Service contends that its representatives before the county board were unable to bind it as they lacked both apparent and actual authority to do so. They also contend that no final settlement was entered into; that the doctrine of estoppel is not applicable to the federal government; and that the Tax Court improperly refused to consider an affidavit filed in opposition to Kearny’s motion to dismiss.
We have carefully reviewed the briefs and the contentions of the parties in light of the record and the applicable law and affirm substantially for the reasons expressed by Judge Crab-tree in his opinion published at 10 N.J.Tax 217 (Tax Ct.1988).
Affirmed.